United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-3850
                          ___________________________

                               United States of America

                         lllllllllllllllllllllPetitioner - Appellee

                                            v.

                                   Calvin Wedington

                        lllllllllllllllllllllRespondent - Appellant
                                         ____________

                      Appeal from United States District Court
                     for the District of Minnesota - Minneapolis
                                    ____________

                             Submitted: October 15, 2017
                              Filed: November 14, 2017
                                      [Published]
                                    ____________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Calvin Wedington pleaded guilty to second-degree murder in 1982 and was
sentenced to life in prison. In 2005, the district court granted a petition by the United
States to transfer custody to the Federal Medical Center in Rochester, Minnesota
(FMCR), finding that Wedington “is presently suffering from a mental disease or
defect for the treatment of which he is in need of custody for care or treatment in a
suitable facility.” 18 U.S.C. § 4245(d). Under this section, the Attorney General
“shall hospitalize” an inmate “until he is no longer in need of such custody for care
or treatment or until the expiration of the sentence of imprisonment, whichever occurs
earlier.” Id. However, the statute permits counsel for a committed person to file a
motion “for a hearing to determine whether the person should be discharged from
such facility.” 18 U.S.C. § 4247(h). Wedington now appeals the denial, after a
hearing, of his third motion for an order discharging him from FMCR into a general
prison population. He argues that the district court1 clearly erred in finding that he
is in need of continuing custody for treatment of his schizophrenia. See United States
v. Bean, 373 F.3d 877, 879 (8th Cir. 2004) (standard of review). We affirm.

       Dr. Melissa Klein, an FMCR psychologist, was the only witness to testify at
the evidentiary hearing. She testified that Wedington suffers from a longstanding
mental illness, schizophrenia. Consistent with the findings of a detailed 2015 Risk
Assessment admitted as Hearing Exhibit B, Dr. Klein testified that, after Wedington’s
prior discharge motion was denied in 2013, he has exhibited persistent delusions,
denied having a mental illness, objected to taking anti-psychotic schizophrenia
medication that he involuntarily receives, and rejected treatment for his glaucoma.
In a July 2015 letter to his aunt, Wedington claimed he was sent to FMCR in part to
protect him after “being shot again for the sixth time since working for the Justice
Dept.” In January 2016, Wedington’s psychiatrist, Dr. Bocanegra, noted after a
clinical encounter that Wedington appeared “grandiose” and “paranoid” and opined
that Wedington “could be dangerous to himself or to others due to his delusions.” Dr.
Klein acknowledged Wedington’s record of good behavior at FMCR and improved
compliance with his diabetes and hypertension treatments. But she opined that, if
discharged from FMCR hospitalization, Wedington would likely stop taking his


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Steven E.
Rau, United States Magistrate Judge for the District of Minnesota.

                                         -2-
medications, decompensate, put his own health at risk, and engage in “assaultive
behavior towards others,” as he did when three prior § 4245(d) commitments were
lifted. Accordingly, Dr. Klein opined that Wedington continues to be in need of
FMCR hospitalization for the care and treatment of his mental illness.

       Wedington argues that evidence he stopped taking anti-psychotic medications
and decompensated over a decade ago cannot support a prediction that he would
behave the same if discharged today. Otherwise, reliance on dated evidence could
justify perpetual commitment at FMCR. This argument ignores the government’s
extensive evidence establishing Wedington’s continuing delusional behavior and
refusal to acknowledge his mental illness and other medical needs. The district court
relied on this evidence in finding, consistent with the opinions of Dr. Klein and Dr.
Bocanegra, that Wedington’s recent periods of good behavior and improved physical
health compliance are attributable to his involuntary medication, and that he is
therefore in need of continuing custody in the FMCR facility for the care and
treatment of his longstanding mental disease, schizophrenia. Thus, the record
evidence supports the district court’s finding that Wedington requires ongoing
commitment at FMCR under 18 U.S.C. § 4245(d).

       After careful review of the record, we conclude that ample evidence supports
the district court’s finding and therefore affirm.
                         ______________________________




                                         -3-